Exhibit 10.19

 

THIRD AMENDMENT TO

SENIOR SECURED CREDIT AGREEMENT

This THIRD AMENDMENT TO SENIOR SECURED CREDIT AGREEMENT, dated as of January 13,
2020 (this “Third Amendment”), is entered into by and among Williams Industrial
Services Group, Inc. (“Borrower”), each financial institution from time to time
party hereto as lender (each, a “Lender” and collectively, the “Lenders”), and
CENTRE LANE PARTNERS MASTER CREDIT FUND II, L.P., a Delaware limited
partnership, as administrative agent for the Lenders (in such capacity, and
together with its successors and assigns, the “Administrative Agent”) and as
collateral agent for the Lenders (in such capacity, and together with its
successors and assigns, the “Collateral Agent”).

RECITALS

WHEREAS, the Borrower, the Lenders identified on signatures pages thereto, the
Administrative Agent and the Collateral Agent are parties to that certain Senior
Secured Credit Agreement, dated as of September 18, 2018, as amended by that
certain First Amendment to Senior Secured Credit Agreement, dated as of October
9, 2019 ant that certain Second Amendment to Senior Secured Credit Agreement,
dated as of November 13, 2019 (the “Existing Credit Agreement”; the Existing
Credit Agreement, as amended by this Third Amendment, the “Credit Agreement”);
and

WHEREAS, the Borrower, the Lenders, the Administrative Agent and the Collateral
Agent desire to amend certain provisions of the Existing Credit Agreement in the
manner and on the terms and conditions provided for herein.

NOW THEREFORE, in consideration of the premises and the mutual covenants and the
agreements herein set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

ARTICLE I

Definitions

Section 1.1.     Certain Definitions.  Capitalized terms used herein but not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

ARTICLE II

Amendment

Section 2.1.     Amendment to Credit Agreement.  Upon satisfaction of the
conditions set forth in Section 4 hereof, the Existing Credit Agreement is
hereby amended as follows:

(a)        Section 1.01 of the Existing Credit Agreement is hereby amended by
adding the following new definition in appropriate alphabetical order:










 

“Third Amendment” means that certain Third Amendment to Senior Secured Credit
Agreement dated as of January 13, 2020 by and among the Borrower, the Lenders
party thereto, the Administrative Agent and the Collateral Agent, and
acknowledged by the Guarantors.

“Third Amendment Effective Date” means the date all the conditions precedent to
effectiveness of the Third Amendment as set forth therein are satisfied or
waived in accordance therewith.

“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Total Debt as of the last day of such Test Period minus Unrestricted Cash in
excess of $2,500,000 as of the last day of such Test Period to (b) Consolidated
Adjusted EBITDA of the borrower and its Subsidiaries for such Test Period.

“Unrestricted Cash” means the balance of unencumbered cash and Cash Equivalent
Investments (which for greater certainty shall not include any undrawn credit
lines), in each case, to the extent held in a deposit account in the United
States subject to an account control agreement reasonably satisfactory to the
Collateral Agent.

(b)       Section 1.01 of the Existing Credit Agreement is hereby amended by
deleting the definition of “Corporate Adjusted EBITDA”, “Operating Subsidiaries
Consolidated Adjusted EBITDA” and “Total Leverage Ratio” therefrom.

(c)        Section 1.01 of the Existing Credit Agreement is hereby amended by
amending and restating clause a(v), clause (a)(vii) and clause (d) of the
definition of “Consolidated Adjusted EBITDA”, to be effective beginning with the
Test Period ending December 31, 2019, as follows:

“(a)(v) any extraordinary losses and unusual or non‑recurring charges,
including, without limitation, any severance, integration, facilities closing or
relocation costs and curtailments or modifications to pension and
post‑retirement employee benefit plans in an aggregate amount not to exceed (1)
$3,000,000 in Fiscal Year 2019, (2) $500,000 in Fiscal Year 2020 and (3)
$500,000 in any Fiscal Year thereafter;

(a)(vii) one-time, non-recurring customary and documented costs and expenses
deducted from net income during such period in connection with (A) the
negotiation, execution and delivery of the Third Amendment and all documents
contemplated thereby and the consummation of the transactions contemplated
therein and (B) the negotiation, execution and delivery of the amendment to the
documents evidencing the ABL Indebtedness and all other documents contemplated
thereby and the consummation of the transactions contemplated therein, in an
aggregate amount with respect to clauses (A) and (B) not to exceed $500,000;

(d)        without duplication and to the extent included in determining such
Consolidated Net Income of Borrower and its Subsidiaries, any extraordinary or
non-recurring non‑cash gains (or plus extraordinary non‑cash losses) for such
period and any gains (or plus losses) realized in connection with any
Disposition by the Borrower and its Subsidiaries during such period (other than
any non-cash gains received from the





2




 

settlement with Innova Global Inc. in connection with the Disposition of Braden
Manufacturing, L.L.C.), all determined on a consolidated basis in accordance
with GAAP.”

(d)       The definition of “Excess Cash Flow” contained in Section 1.01 of the
Existing Credit Agreement is hereby amended by deleting the word “and” at the
end of clause (e) thereof, renumbering clause (f) as clause (g) and inserting a
new clause (f) as follows:

“(f) all amounts received (1) from the settlement with Innova Global Inc. in
connection with the Disposition of Braden Manufacturing, L.L.C. not to exceed
$638,940 and (2) in connection with the arbitration/litigation proceedings
(whether pursuant to settlement or otherwise) against BDO USA, LLP; and”

(e)        Section 1.01 of the Existing Credit Agreement is hereby amended by
adding a new section at the end thereof as Section 1.09.

“Section 1.09  Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.”

(f)        Section 2.02(a)(ii) of the Existing Credit Agreement is hereby
amended and restated in entirety as follows:

“If the Redemption Date occurs:

(A)       on or prior to the first anniversary of the Third Amendment Effective
Date, the Prepayment Premium shall be an amount equal to two percent (2%) of the
aggregate outstanding principal amount of the Loans being prepaid on such
Redemption Date;

(B)       after the first anniversary of the Third Amendment Effective Date but
on or prior to the second anniversary of the Third Amendment Effective Date, the
Prepayment Premium shall be an amount equal to one percent (1%) of the aggregate
outstanding principal amount of the Loans being prepaid on such Redemption Date;
and

(C)       after the second anniversary of the Third Amendment Effective Date and
at any time thereafter, the Prepayment Premium shall be zero.”

(g)        Section 2.02(b)(v) of the Existing Credit Agreement shall be amended
to revise the proviso therein as follows:

“provided that for purposes of this Section, “extraordinary receipts” shall
exclude the receipt of cash (A) released from escrow established in connection
with the sale of Hetsco Holdings, Inc. and its Subsidiary in 2017 in an
aggregate amount not to exceed $1,500,000, (B) returned after being held as cash
collateral or on deposit for





3




 

any obligations of the Borrower or any of its Subsidiaries, including, without
limitation, any letter of credit, including the Existing Letters of Credit, and
(C) from the Loan Parties’ arbitration/litigation proceedings against BDO USA
LLP.”

(h)       Section 2.04 of the Existing Credit Agreement is hereby amended by
adding new clauses (d) and (e) at the end thereof:

“(d)      If on or before the day on which LIBO Rate is to be determined, the
Required Lenders determine that (i) LIBO Rate cannot be determined for any
reason, (ii) LIBO Rate will not adequately and fairly reflect the cost of
maintaining the Loans or (iii) Dollar deposits in the principal amount of the
Loans are not available in the London interbank market, the Required Lenders
shall, as soon as practicable thereafter, give written notice of such
determination to the Borrower and the Administrative Agent.  Upon any such
determination, LIBO Rate shall be LIBO Rate as of the end of the Interest Period
immediately preceding such determination and shall at all times thereafter until
the Required Lenders give written notice to the Borrower and the Administrative
Agent that such circumstances no longer exist, bear interest at LIBO Rate as of
the end of such immediately preceding Interest Period.  Each determination by
the Required Lenders hereunder shall be conclusive and binding absent manifest
error.

(e)        If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (d)(i) of this Section have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (d)(i) of this Section have not arisen but the supervisor for the
administrator of LIBO Rate has made a public statement identifying a specific
date after which LIBO Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to LIBO Rate that gives due
consideration to the then-prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable; provided
that, if such alternate rate of interest shall be less than 2.50%, such rate
shall be deemed to be 2.50% for the purposes of this Agreement.  Notwithstanding
anything to the contrary in Section 10.01, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Lenders
object to such amendment.”





4




 

(i)         Section 6.01 of the Existing Credit Agreement is hereby amended is
hereby amended by adding new clause (i) at the end thereof:

“(i)       Simultaneously with the delivery of each set of financial statements
referred to in Section 6.01(c), the Borrower shall provide to the Administrative
Agent a monthly report of (i) margin calculations by contract, (ii) backlog by
contract and (iii) conversion rates for backlog by contract, in each case in
such form as the Administrative Agent may reasonably request.”

(j)        Section 6.18 of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

“Section 6.18   Third Amendment Post-Closing Obligations.  Take all such actions
set forth in Article V of the Third Amendment within the time periods set forth
therein.”

(k)       Section 7.02(h) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

“(h)      non-cash Investments consisting of (i) Permitted Servicing Joint
Ventures existing on the Closing Date as set forth on Schedule 7.02(g) and (ii)
entry into Permitted Servicing Joint Ventures by any Loan Party or a Subsidiary
of a Loan Party, provided that, with respect to clauses (i) and (ii), the Loan
Parties and the Subsidiaries of the Loan Parties shall not be party to more than
seven (7) Permitted Servicing Joint Ventures at any time;”

(l)         Section 7.03(j) of the Existing Credit Agreement is hereby amended
by replacing “$15,000,000” with “$25,000,000” therein.

(m)      Section 7.12 of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

(a)        Total Net Leverage Ratio.  Commencing on December 31, 2019, permit
the Total Net Leverage Ratio for the Borrower and its Subsidiaries on a
consolidated basis for any Test Period ending on and as of the last day of a
fiscal quarter set forth below to be greater than the ratio set forth opposite
such Test Period below:

 

 

Fiscal Quarter Ending

Total Net Leverage Ratio

December 31, 2019

4.50:1.00

March 31, 2020

4.50:1.00

June 30, 2020

4.50:1.00

September 30, 2020

4.50:1.00

December 31, 2020

4.00:1.00

 





5




 

Fiscal Quarter Ending

Total Net Leverage Ratio

March 31, 2021

4.00:1.00

June 30, 2021

3.50:1.00

September 30, 2021

3.50:1.00

December 31, 2021

3.25:1.00

March 31, 2022

3.00:1.00

June 30, 2022

3.00:1.00

September 30, 2022

2.75:1.00

December 31, 2022

2.75:1.00

 

(b)        Minimum Consolidated Adjusted EBITDA.  Commencing on December 31,
2019, permit the Consolidated Adjusted EBITDA for the Borrower and its
Subsidiaries on a consolidated basis for any Test Period ending on and as of the
last day of a fiscal quarter set forth below to be less than the ratio set forth
opposite such Test Period below:

 

 

 

Fiscal Quarter Ending

Minimum Consolidated Adjusted EBITDA

December 31, 2019

 $9,500,000

March 31, 2020

 $9,500,000

June 30, 2020

 $9,750,000

September 30, 2020

 $9,750,000

December 31, 2020

 $10,000,000

March 31, 2021

 $10,500,000

June 30, 2021

 $11,000,000

September 30, 2021

 $12,000,000

December 31, 2021

 $12,500,000

March 31, 2022

 $13,000,000

June 30, 2022

 $13,500,000

September 30, 2022

 $14,000,000

 



6






7




 

Fiscal Quarter Ending

Minimum Consolidated Adjusted EBITDA

December 31, 2022

 $14,500,000

 

(c)        Minimum Liquidity.  Permit Liquidity reflected on the balance sheet
of the Borrower and its Domestic Subsidiaries on a consolidated basis, as of the
last day of each month to be less than $1,500,000.”

ARTICLE III

Representations and Warranties

Section 3.1.     Representations and Warranties. In order to induce the Agents
and the Lenders to enter into this Third Amendment, each Loan Party hereby
represents and warrants to the Agents and each Lender as follows:

(a)        After giving effect to this Third Amendment, the representations and
warranties of the Borrower and each other Loan Party contained in Article V of
the Existing Credit Agreement or any other Loan Document shall be true and
correct in all material respects on and as of the date hereof; provided that to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided further that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

(b)       The execution, delivery and performance of this Third Amendment have
been duly authorized by all necessary action on the part of, and duly executed
and delivered by each of the Loan Parties.

(c)        The Loan Parties are in full compliance with each of the Loan
Documents.

(d)       No Material Adverse Effect has occurred since the Closing Date.

(e)        No Default or Event of Default currently exists or shall be in
existence immediately after giving effect to this Third Amendment.

ARTICLE IV

Effectiveness

Section 4.1.     Effectiveness.  This Third Amendment shall become effective as
of the date set forth above on which each of the following conditions is
satisfied:

(a)        The Administrative Agent shall have received duly executed signature
pages to this Third Amendment signed by each Loan Party, the Administrative
Agent and the Lenders.

(b)       The Borrower shall have paid to the Administrative Agent, for the
benefit of the Lenders, a fee equal to $175,000.





8




 

(c)        The Borrower shall have paid to Chapman and Cutler LLP, counsel to
the Administrative Agent, all reasonable and documented out-of-pocket legal fees
and expenses incurred in connection with this Third Amendment and any
outstanding invoices in respect of reasonable legal fees and expenses of the
Administrative Agent incurred in connection with the Loan Documents prior to the
date hereof.

ARTICLE V

Post-Closing Obligations

Section 5.1.     Canadian Guarantee and Security Agreements.

(a)        Within sixty  (60) days (or such later time as the Collateral Agent
may agree in its reasonable discretion) after the date hereof, the Borrower
shall:

(i)         cause each of WISG Canada Ltd., a British Columbia, Canada
corporation, WISG Nuclear Ltd. , a British Columbia, Canada corporation and WISG
Electrical Ltd., a British Columbia, Canada corporation (collectively, the
“Canadian Subsidiaries” and each, a “Canadian Subsidiary”) to become Guarantors
under the Credit Agreement and to execute and deliver to the Collateral Agent, a
guaranty, in form and substance reasonably acceptable to the Collateral Agent,
jointly and severally guaranteeing the Obligations of the other Loan Parties
under the Loan Documents;

(ii)       furnish to the Collateral Agent a description of the Material Owned
Properties and material personal properties of each Canadian Subsidiary, in each
case, in form and substance reasonably satisfactory to the Collateral Agent;

(iii)      cause each Canadian Subsidiary to execute and deliver such
assignments, pledges and security agreements as specified by, and in form and
substance reasonably satisfactory to the Collateral Agent, in each case,
securing the payment of all Obligations of such Canadian Subsidiaries under the
Loan Documents and granting Liens on all properties of such Canadian Subsidiary
provided,  however, that no security interest in fee‑owned real property other
than Material Owned Property shall be required;

(iv)       take and cause each Canadian Subsidiary to take or cause to be taken,
whatever action (including, without limitation, the filing of Personal Property
Security Act (Ontario) financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
reasonable opinion of the Collateral Agent to vest in the Collateral Agent (or
in any representative of the Collateral Agent designated by it) valid, perfected
Liens on the properties purported to be subject to the pledges, assignments and
security agreements delivered pursuant to this Section 5.1(a), enforceable
against all third parties in accordance with their terms, subject to Permitted
Liens;

(v)        cause Williams Industrial Services Group, L.L.C. to execute and
deliver to the Collateral Agent, a supplement to the relevant Collateral
Document (or another pledge agreement in substantially identical form, if
needed) pledging 100% of the Equity Interests held by Williams Industrial
Services Group, L.L.C. in WISG Canada Ltd. and with all





9




 

documents delivered pursuant to this Section 5.1(a)(v) to be in form, scope and
substance reasonably satisfactory to the Collateral Agent;

(vi)       do, execute, acknowledge, deliver, record, file and register any and
all such further acts, deeds, conveyances, pledge agreements, deeds of trust,
trust deeds, assignments, financing statements, notices of assignment,
transfers, certificates, collateral access agreements, assurances and other
instruments as the Collateral Agent may reasonably require from in order to
carry out more effectively the purposes of this Section 5.1(a), and cause each
of the Canadian Subsidiaries to do so.

Section 5.2.     Equity Rights Offering.

(a)        On or before March 13, 2020, the Borrower shall have completed that
certain offering of subscription rights to shareholders of the Borrower to
purchase shares of the Borrower’s common stock in an amount not less than
$7,000,000 as more fully described in the Borrower’s registration statement
filed with the SEC on or about November 14, 2019 (the “Rights
Offering”).  Notwithstanding anything to the contrary in Section 2.02(b)(vi) of
the Credit Agreement, the Borrower shall not be required to prepay the Loans
with the Net Cash Proceeds of the Rights Offering.

ARTICLE VI

Miscellaneous

Section 6.1.     Reference to and Effect on the Loan Documents.

(a)        On and after the date hereof, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Existing Credit Agreement after giving effect to this Third Amendment.

(b)       Except as specifically set forth in this Third Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

(c)        Except as specifically set forth in this Third Amendment, the
execution, delivery and performance of this Third Amendment shall not constitute
a waiver of any provision of, or operate as a waiver of any right, power or
remedy of the Administrative Agent, the Collateral Agent or any Lender under the
Existing Credit Agreement or any of the other Loan Documents.

Section 6.2.     Release.  As a material part of the consideration for the
Administrative Agent, the Collateral Agent and the Lenders entering into this
Third Amendment, the Borrower and each other Loan Party (collectively, the
“Releasors”) agree as follows (the “Release Provision”):

(a)        Other than with respect to the agreements of the Lenders specifically
set forth herein, the Releasors, jointly and severally, hereby release and
forever discharge the Administrative Agent, the Collateral Agent, each Lender
and the Administrative Agent’s,





10




 

the Collateral Agent’s and each Lender’s predecessors, successors, assigns,
participants, officers, managers, directors, shareholders, partners, employees,
agents, attorneys and other professionals, representatives, parent corporations,
subsidiaries, and affiliates (hereinafter all of the above collectively referred
to as the “Lender Group”), from any and all claims, counterclaims, demands,
damages, debts, agreements, covenants, suits, contracts, obligations,
liabilities, accounts, offsets, rights, actions, and causes of action of any
nature whatsoever and whether arising at law or in equity, presently possessed,
whether known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, presently accrued, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted arising out of, arising under
or related to the Loan Documents (collectively, the “Claims”), that Releasors
may have or allege to have against any or all of the Lender Group and that arise
from events occurring before the date hereof.

(b)       The Releasors agree not to sue any of the Lender Group nor in any way
assist any other person or entity in suing the Lender Group with respect to any
of the Claims released herein.  The Release Provision may be pleaded as a full
and complete defense to, and may be used as the basis for an injunction against,
any action, suit, or other proceeding which may be instituted, prosecuted, or
attempted in breach of the release contained herein.

(c)        The Releasors acknowledge, warrant, and represent to Lender Group
that:

(i)         The Releasors have read and understand the effect of the Release
Provision.  The Releasors have had the assistance of independent counsel of
their own choice, or have had the opportunity to retain such independent
counsel, in reviewing, discussing, and considering all the terms of the Release
Provision; and if counsel was retained, counsel for Releasors has read and
considered the Release Provision and advised Releasors with respect to the
same.  Before execution of this Third Amendment, the Releasors have had adequate
opportunity to make whatever investigation or inquiry they may deem necessary or
desirable in connection with the subject matter of the Release Provision.

(ii)       The Releasors are not acting in reliance on any representation,
understanding, or agreement not expressly set forth herein.  The Releasors
acknowledge that Lender Group has not made any representation with respect to
the Release Provision except as expressly set forth herein.

(iii)      The Releasors have executed this Third Amendment and the Release
Provision thereof as a free and voluntary act, without any duress, coercion, or
undue influence exerted by or on behalf of any person or entity.

(iv)       The Releasors are the sole owners of the Claims released by the
Release Provision, and the Releasors have not heretofore conveyed or assigned
any interest in any such Claims to any other person or entity.

(d)       The Releasors understand that the Release Provision was a material
consideration in the agreement of the Administrative Agent, the Collateral Agent
and each Lender to enter into this Third Amendment.





11




 

(e)        It is the express intent of the Releasors that the release and
discharge set forth in the Release Provision be construed as broadly as possible
in favor of Lender Group so as to foreclose forever the assertion by the
Releasors of any Claims released hereby against Lender Group.

(f)        If any term, provision, covenant, or condition of the Release
Provision is held by a court of competent jurisdiction to be invalid, illegal,
or unenforceable, the remainder of the provisions shall remain in full force and
effect.

(g)        The Releasors acknowledge that they may hereafter discover facts in
addition to or different from those that they now know or believe with respect
to the Claims released herein, but the Releasors expressly shall have and intend
to fully, finally and forever have released and discharged any and all such
Claims.  The Releasors expressly waive any provision of statutory or decisional
law to the effect that a general release does not extend to Claims that the
releasing party does not know or suspect to exist in such party’s favor at the
time of executing the release.

Section 6.3.   Guarantor’s Acknowledgement and Agreement. By signing below, each
Guarantor (a) acknowledges, consents and agrees to this Third Amendment,
(b) acknowledges and agrees that its obligations in respect of the Guarantee,
the Security Agreement and the other Collateral Documents are not released,
diminished, waived, modified or impaired in any manner by this Third Amendment
or any of the provisions contemplated herein, (c) ratifies and confirms its
obligations under the Guarantee, the Security Agreement and the other Collateral
Documents, and (d) acknowledges and agrees that it has no claims or offsets
against, or defenses or counterclaims to, the Guarantee, the Security Agreement,
any other Collateral Documents or any other Loan Documents or Obligations.

Section 6.4.     Fees. The Borrower hereby affirms its obligation under the
Credit Agreement to reimburse the Administrative Agent, the Collateral Agent and
the Lenders for all reasonable and documented out‑of‑pocket costs and expenses
incurred in connection with the preparation, negotiation, execution and delivery
of this Third Amendment, including but not limited to all Attorney Costs.

Section 6.5.    Headings.  The headings in this Third Amendment are included for
convenience of reference only and will not affect in any way the meaning or
interpretation of this Third Amendment.

Section 6.6.    Governing Law.  This Third Amendment, and all claims, disputes
and matters arising hereunder or thereunder or related hereto or thereto, will
be governed by, and construed in accordance with, the laws of the State of New
York applicable to contracts executed in and to be performed entirely within
that state.

Section 6.7.     Counterparts.  This Third Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same Third
Amendment.  Delivery of an executed counterpart of this Third





12




 

Amendment by facsimile or a scanned copy by electronic mail shall be equally as
effective as delivery of an original executed counterpart of this Third
Amendment.

Section 6.8.     Severability.  If any term or other provision of this Third
Amendment is invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Third Amendment
will nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
will negotiate in good faith to modify this Third Amendment so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

Section 6.9.     Binding Effect.  This Third Amendment will be binding upon and
inure to the benefit of and is enforceable by the respective successors and
permitted assigns of the parties hereto.

[Remainder of page intentionally left blank; signatures on following pages.]

 

 



13




 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

WILLIAMS INDUSTRIAL SERVICES GROUP, INC.,

 

as Borrower

 

 

 

 

 

By:

/s/ Randall R. Lay

 

 

Randall R. Lay

 

 

Chief Financial Officer

 

 

 

 

 

Acknowledged and agreed:

 

 

 

GLOBAL POWER PROFESSIONAL SERVICES INC.

 

WILLIAMS INDUSTRIAL SERVICES GROUP, L.L.C.

 

WILLIAMS INDUSTRIAL SERVICES, LLC

 

WILLIAMS SPECIALTY SERVICES, LLC

 

WILLIAMS PLANT SERVICES, LLC

 

WILLIAMS GLOBAL SERVICES, INC.

 

CONSTRUCTION & MAINTENANCE PROFESSIONALS, LLC

 

BRADEN HOLDINGS, LLC

 

STEAM ENTERPRISES LLC

 

GPEG, LLC, each as Guarantor

 

 

 

 

 

By:

/s/ Randall R. Lay

 

 

Randall R. Lay

 

 

Chief Financial Officer





14




 

CENTRE LANE PARTNERS MASTER CREDIT FUND II, L.P., as Administrative Agent and
Collateral Agent, and as a Lender

 

 

 

 

 

By:

/s/ Luke Gosselin

 

Name: Luke Gosselin

 

Title: Managing Director

 

15

